ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_11_FR.txt.                                                                             1057



     OPINION INDIVIDUELLE DE M. LE JUGE BHANDARI

[Traduction]

   Accord avec les conclusions de la majorité — Existence d’un différend étant
fondamentale pour l’exercice de la compétence de la Cour — Documents et pièces
de procédure des Parties n’attestant pas l’existence d’un différend — Cour n’ayant
pas compétence — Arrêt n’insistant pas suffisamment sur l’absence de différend et
insistant trop sur la nécessité que le défendeur ait connaissance du différend —
Cour ayant eu tort de n’avoir pas statué sur les autres exceptions préliminaires —
Principe de l’Or monétaire — Décision sollicitée n’entrant pas dans le cadre de la
fonction judiciaire de la Cour.

   1. Je souscris aux conclusions de la majorité de la Cour tendant à rete-
nir l’exception d’incompétence soulevée par le Royaume-Uni au motif de
l’absence de diﬀérend. Je souhaite cependant joindre à l’arrêt l’exposé de
mon opinion individuelle pour asseoir sur une base plus large le raisonne-
ment qui y est développé. Je me propose également d’aborder un autre
aspect de l’aﬀaire, à savoir que, dans le cas d’espèce, la Cour aurait
dû répondre aux autres exceptions préliminaires soulevées par le
Royaume-Uni, parce que les questions dont il s’agit dans cette aﬀaire ne
concernent pas les seules Parties, mais l’humanité tout entière. En outre,
en se prononçant sur ces exceptions, la Cour aurait permis de « cristalli-
ser » davantage la controverse en cause en la présente aﬀaire, étant donné,
en particulier, que tous les documents, pièces de procédure et arguments
avaient été versés in extenso au dossier.
   2. La question à trancher était de savoir si les documents, les pièces de
procédure et le comportement des Parties permettaient d’établir qu’il exis-
tait entre elles, au moment du dépôt de la requête, un diﬀérend répondant
aux conditions prévues par les instruments juridiques applicables et par la
jurisprudence de la Cour.
   3. En vertu du paragraphe 2 de l’article 36 et du paragraphe 1 de l’ar-
ticle 38 du Statut de la Cour, celle-ci ne peut exercer sa compétence que s’il
existe un diﬀérend entre les parties. La notion de « diﬀérend », et plus parti-
culièrement celle de « diﬀérend d’ordre juridique », est donc fondamentale
pour l’exercice de la compétence de la Cour. L’arrêt le reconnaît et examine
certains aspects essentiels de la jurisprudence de la Cour à cet égard.
   4. Toute analyse de l’existence ou non d’un diﬀérend devrait commencer
par une déﬁnition de ce dernier terme. Le Black’s Law Dictionary propose
les déﬁnitions suivantes, susceptibles de nous guider dans notre analyse.
        « Diﬀérend : conﬂit ou litige ; conﬂit de prétentions ou de droits ;
     aﬃrmation d’un droit, prétention ou exigence d’une partie qui se
     heurte aux prétentions ou allégations contraires d’une autre partie. »
        « Diﬀérend juridique : contestation/conﬂit/désaccord concernant
     l’existence légale 1) d’une obligation ou d’un droit, ou 2) de la nature

                                                                              228

         armes nucléaires et désarmement (op. ind. bhandari)             1058

     ou de l’étendue de la réparation demandée par la partie lésée pour la
     rupture d’une obligation ou d’un droit. »
   5. Dans l’aﬀaire Géorgie c. Fédération de Russie, pour déterminer s’il
existait un diﬀérend juridique entre ces deux Etats au moment du dépôt
de la requête, la Cour a procédé à un examen détaillé des échanges diplo-
matiques, documents et déclarations pertinents. Elle a eﬀectué une ana-
lyse approfondie des éléments de preuve, qui comprenaient de nombreux
exemples de la pratique oﬃcielle géorgienne et russe entre 1992 et 2008.
Elle a jugé que la plupart des documents et déclarations qui lui avaient été
soumis ne prouvaient pas l’existence d’un diﬀérend, car ils « ne
cont[enaient] aucune critique à l’encontre » du défendeur, ne s’apparen-
taient pas à une « allégation » à l’encontre de celui-ci et n’étaient en aucune
autre façon de nature à attester l’existence entre les parties d’un diﬀérend
susceptible de faire l’objet d’un règlement judiciaire ; dans cette aﬀaire, la
Cour a également estimé que l’existence d’un diﬀérend était une question
de fond et non de forme ou de procédure (Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2011 (I), p. 84-91, par. 30-46).
   6. En l’aﬀaire Belgique c. Sénégal, la Cour a, de la même façon, examiné
méthodiquement les échanges diplomatiques qui avaient précédé le dépôt
de la requête aﬁn de vériﬁer si le Sénégal avait été dûment avisé du diﬀé-
rend. Elle a conclu que, au moment du dépôt de la requête, le diﬀérend qui
opposait les parties n’était pas relatif à des manquements à des obligations
relevant du droit international coutumier, et qu’elle n’avait donc pas com-
pétence pour statuer sur les demandes de la Belgique qui s’y rapportaient
(Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 433-435, par. 24-26).
   7. Dans une autre aﬀaire importante, celle des Concessions Mavrommatis
en Palestine, la Cour permanente de Justice internationale a considéré qu’un
diﬀérend était « un désaccord sur un point de droit ou de fait, une contradic-
tion, une opposition de thèses juridiques ou d’intérêts » entre des parties
(Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A
no 2, p. 11). Dans les aﬀaires du Sud-Ouest africain, la Cour internationale
de Justice a énoncé le critère de l’existence d’un diﬀérend, à savoir que la
réclamation de l’une des parties doit se heurter à l’opposition manifeste de
l’autre (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328).
   8. Si l’on applique le Statut et la jurisprudence de la Cour aux documents
et pièces de procédure qui lui ont été présentés, on parvient à l’incontestable
conclusion qu’il n’existait pas de diﬀérend entre les Parties et que, compte
tenu des faits de l’espèce, la Cour n’avait pas compétence pour statuer.
   9. Or, dans le présent arrêt, au lieu d’examiner ces aspects de près, la
majorité de la Cour a décidé de s’intéresser principalement au fait que le
défendeur n’avait pas connaissance du diﬀérend allégué, considérant
qu’« un diﬀérend exist[ait] lorsqu’il [était] démontré, sur la base des élé-

                                                                           229

         armes nucléaires et désarmement (op. ind. bhandari)                  1059

ments de preuve, que le défendeur avait connaissance, ou ne pouvait pas
ne pas avoir connaissance, de ce que ses vues se heurtaient à l’« opposi-
tion manifeste » du demandeur » (arrêt, par. 41).
   10. La Cour, lorsqu’elle examine la question de sa compétence, est
libre de choisir n’importe quelle exception soulevée par le défendeur, et
elle choisit habituellement la plus « directe et décisive ». Christian
Tomuschat a clairement résumé la situation dans son commentaire de
l’article 36 du Statut de la Cour dans un manuel intitulé The Statute of
the International Court of Justice — A Commentary :
        « La Cour est libre de choisir les motifs d’incompétence ou d’irre-
     cevabilité sur la base desquels elle rejettera une aﬀaire. Elle n’est pas
     tenue de suivre un ordre spéciﬁque, ni de se prononcer sur les ques-
     tions de compétence avant les questions de recevabilité. Elle fonde
     généralement ses décisions sur le motif qu’elle estime le plus « direct
     et décisif ». Il semblerait logique que la Cour doive se prononcer par
     ordre de priorité sur les exceptions d’incompétence. Toutefois, un
     régime procédural aussi strict serait d’autant plus fâcheux que la
     limite entre les deux catégories d’exceptions dépend dans une
     certaine mesure d’une appréciation subjective. La Cour choisit donc
     le motif le plus approprié (« direct et décisif ») pour rejeter une
     aﬀaire. » 1

   11. Cette liberté a été aﬃrmée pour la première fois dans l’aﬀaire rela-
tive à Certains emprunts norvégiens (France c. Norvège), dans laquelle la
Cour a considéré que sa compétence était contestée pour deux motifs et
qu’elle était libre de fonder sa décision sur le motif qui, selon elle, était le
plus direct et décisif (Certains emprunts norvégiens (France c. Norvège),
arrêt, C.I.J. Recueil 1957, p. 25).
   12. Depuis cette aﬀaire, la Cour a régulièrement conﬁrmé cette posi-
tion (voir, par exemple, Incident aérien du 27 juillet 1955 (Israël c. Bulga-
rie), arrêt, C.I.J. Recueil 1959, p. 146 ; Plateau continental de la mer
Egée (Grèce c. Turquie), arrêt, C.I.J. Recueil 1978, p. 16-17 ; Incident
aérien du 10 août 1999 (Pakistan c. Inde), compétence de la Cour,
arrêt, C.I.J. Recueil 2000, p. 24, par. 26 ; Licéité de l’emploi de la force
(Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J.
Recueil 2004 (I), p. 298, par. 46).
   13. En la présente espèce, lorsqu’elle a retenu le défaut de connaissance
du diﬀérend chez le défendeur comme motif principal de rejet de la
demande, la Cour semble, sauf le respect que je lui dois, avoir choisi de ne
pas privilégier l’élément le plus « direct et décisif ». Ce choix peut entraî-
ner de graves conséquences, car le demandeur pourra facilement mettre
ﬁn à ce défaut de connaissance en notiﬁant formellement le diﬀérend au
défendeur. Dans ce cas, la République des Iles Marshall pourrait simple-

    1 C. Tomuschat, The Statute of the International Court of Justice — A Commentary

(2e éd.), p. 707, par. 138 ; notes de bas de page omises.

                                                                                230

        armes nucléaires et désarmement (op. ind. bhandari)             1060

ment introduire à nouveau la même instance devant la Cour. A mon sens,
un tel résultat n’était guère souhaitable et il aurait fallu l’empêcher. Le
véritable motif de rejet de l’aﬀaire aurait dû être l’absence de diﬀérend
entre les Parties. La majorité de la Cour n’a examiné que la première
exception préliminaire présentée par le Royaume-Uni et, même dans son
examen de cette exception, elle n’a pas suﬃsamment mis l’accent sur
l’analyse des documents et pièces de procédure des Parties, qui révélaient
qu’il n’existait pas de diﬀérend entre elles.
   14. Les Parties ont déjà soumis une profusion de documents, pièces de
procédure et arguments. Compte tenu des faits de l’espèce, la Cour aurait
dû examiner les autres exceptions préliminaires du Royaume-Uni. Faute
de quoi, une réintroduction de l’instance signiﬁerait que les eﬀorts, le
temps et les moyens que les Parties et la Cour ont dépensés pour régler
cette question l’ont été en pure perte.
   15. Un examen minutieux de l’ensemble des documents, pièces de pro-
cédure et arguments aboutit à l’irréfragable conclusion d’une absence de
diﬀérend entre les Parties. La majorité de la Cour aurait dû rejeter la
requête des Iles Marshall principalement pour ce motif.


                  Les autres exceptions préliminaires

  16. Compte tenu des faits de l’espèce, la Cour aurait dû examiner les
autres exceptions préliminaires soulevées par le Royaume-Uni. Celles-ci
sont reproduites ci-après :
  i) La Cour n’a pas compétence parce qu’« il n’existe entre les Iles Marshall
     et le Royaume-Uni ... aucun « diﬀérend » susceptible de faire l’objet
     d’un règlement judiciaire au sens du paragraphe 2 de l’article 36, du
     paragraphe premier de l’article 38 et du paragraphe premier de l’ar-
     ticle 40 du Statut de la Cour, du paragraphe premier de l’article 38 du
     Règlement, ainsi que des dispositions applicables du droit internatio-
     nal coutumier et de la jurisprudence en la matière » (exceptions pré-
     liminaires du Royaume-Uni de Grande-Bretagne et d’Irlande du
     Nord, 15 juin 2015, ci-après « EPRU », par. 6).
 ii) La Cour n’a pas « compétence au titre des déclarations faites par les
     deux Parties en vertu de la clause facultative, lesquelles constituent la
     seule base de compétence invoquée par les Iles Marshall en la présente
     espèce » (EPRU, par. 7).
iii) Au surplus ou à titre subsidiaire, « les Iles Marshall, par leur déclara-
     tion du 24 avril 2013 en vertu de la clause facultative, n’ont accepté la
     juridiction obligatoire de la Cour qu’« aux ﬁns du [diﬀérend] »
     aujourd’hui allégué à l’égard du Royaume-Uni. Pareils diﬀérends
     étant exclus de la compétence de la Cour par l’eﬀet de l’alinéa iii) du
     paragraphe premier de la déclaration du Royaume-Uni, la Cour n’a
     pas compétence pour connaître des réclamations présentées par les
     Iles Marshall » (EPRU, par. 8).

                                                                          231

         armes nucléaires et désarmement (op. ind. bhandari)               1061

iv) La requête est irrecevable ou la Cour n’est pas compétente pour en
    connaître parce que des Etats dont les intérêts essentiels sont mis en
    cause dans la requête ne sont pas parties à la procédure (EPRU, par. 9).
 v) Etant donné qu’un arrêt rendu par la Cour n’aurait aucune consé-
    quence pratique, la requête n’entre pas dans la fonction judiciaire de
    la Cour, et celle-ci devrait donc, en tout état de cause, se déclarer
    incompétente (EPRU, par. 10).
   17. Sur ces cinq exceptions préliminaires, certaines étaient à mon sens
directes et décisives et, compte tenu des faits et des circonstances de l’espèce,
la Cour aurait dû statuer sur elles, aﬁn que le demandeur ne puisse rouvrir
la même procédure ultérieurement. Il s’agissait des exceptions suivantes :
a) l’exception tirée de l’absence à l’instance de parties indispensables
   (principe de l’Or monétaire) ;
b) l’exception tirée des déclarations faites par les Parties en vertu de la
   clause facultative, qui excluaient la requête des Iles Marshall ; et
c) le fait que la requête de la République des Iles Marshall n’entrait pas
   dans le cadre de la fonction judiciaire de la Cour, qui devait donc
   refuser d’exercer sa compétence à son égard.


                         Principe de l’Or monétaire
   18. En ce qui concerne le principe de l’Or monétaire, les Iles Marshall
ont présenté dans leur requête un tableau qui indique que l’Inde, le Pakis-
tan et le Royaume-Uni, défendeurs dans les trois aﬀaires en cause, pos-
sèdent moins de 3 % de l’ensemble des armes nucléaires dans le monde
(requête des Iles Marshall, p. 9). Les autres pays, qui possèdent plus de
97 % de ces armes, n’étaient pas présents devant la Cour, laquelle ne pou-
vait donc exercer sa compétence sur cette question à leur égard. Or, il
aurait été indispensable que ces autres pays, qui possèdent une proportion
aussi considérable de l’arsenal nucléaire mondial, participent à l’instance.


   19. Comme l’a déclaré la Cour dans son avis consultatif de 1996 sur les
armes nucléaires, toute recherche réaliste d’un désarmement général et
complet nécessite la coopération de tous les Etats (Licéité de la menace ou
de l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I),
p. 264, par. 100).
   20. Cette exception préliminaire était fondamentale, et la Cour aurait
dû statuer sur elle.

         Déclarations des Parties en vertu de la clause facultative
   21. Dans l’exposé écrit de ses exceptions préliminaires, le Royaume-Uni
faisait valoir que, si la Cour devait conclure à l’existence entre les Parties
d’un diﬀérend susceptible de faire l’objet d’un règlement judiciaire (ce

                                                                             232

        armes nucléaires et désarmement (op. ind. bhandari)             1062

qu’il conteste), ce diﬀérend ne pouvait lui être « dûment soumis … par
la simple mention de situations ou de faits postérieurs au 17 sep-
tembre 1991 », comme l’exigeait la déclaration faite par les Iles Marshall
en vertu de la clause facultative. La raison en était que tout diﬀérend dont
l’existence pouvait venir à être établie aurait nécessairement porté sur
le comportement qui aurait été celui du Royaume-Uni à partir du
5 mars 1970, date d’entrée en vigueur du TNP, jusqu’à aujourd’hui. Le
défendeur aﬃrmait que, « étant donné que des éléments constitutifs essen-
tiels du diﬀérend échapp[ai]ent à la compétence ratione temporis de [la
Cour], c’est la demande présentée par les Iles Marshall contre [lui] dans
son intégralité qui s’en trouv[ait] exclue » (EPRU, par. 64).
   22. Il s’agissait d’une exception préliminaire fondamentale, qui aurait
dû être examinée par la Cour.

              Fait que la demande n’entrait pas dans le cadre
                    de la fonction judiciaire de la Cour
  23. Le Royaume-Uni soutenait que la demande n’entrait pas dans le
cadre de la fonction judiciaire de la Cour, qui devait donc refuser d’exer-
cer sa compétence à son égard (EPRU, par. 104-112). Dans l’exposé écrit
de ses exceptions préliminaires, il a déclaré que, « même si elle estim[ait]
qu’elle a[vait] compétence dans une aﬀaire donnée, la Cour p[ouvait] refu-
ser de l’exercer si elle consid[érait] que pareil exercice serait incompatible
avec sa fonction judiciaire » (EPRU, par. 104). Il se fondait sur la décision
rendue en l’aﬀaire du Cameroun septentrional, dans laquelle la Cour avait
observé que
    « [i]l y a[vait] des limitations inhérentes à l’exercice de la fonction
    judiciaire dont …, en tant que tribunal, [elle] d[evait] toujours tenir
    compte… C’est à la Cour elle-même et non pas aux parties qu’il
    appartient de veiller à l’intégrité de [s]a fonction judiciaire. » (Came-
    roun septentrional (Cameroun c. Royaume-Uni), exceptions prélimi-
    naires, arrêt, C.I.J. Recueil 1963, p. 29.)
Selon le défendeur, en application de cette notion d’intégrité judiciaire, la
Cour devrait refuser d’exercer sa compétence dans des circonstances où
elle est dans l’incapacité de « rendre un arrêt eﬀectivement applicable »
(ibid., p. 33).
   24. Cette exception préliminaire méritait également que la Cour statue
sur elle.
   25. En faisant droit à la première exception préliminaire soulevée par
le Royaume-Uni, la majorité de la Cour aurait dû dire clairement dans
l’arrêt que les documents et pièces de procédure des Parties ne permet-
taient pas d’établir qu’existait entre elles un diﬀérend au moment du
dépôt de la requête.

                                             (Signé) Dalveer Bhandari.


                                                                          233

